DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 132 (Figure 1), 232 (Figure 6), 314 and 316 (Figure 10).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Each of claims 3 and 8 recite “…each cleaning appendage…” Claim 3 depends from claim 1 and claim 8 depends from claim 6, and each of claims 1 and 6 recite “…a cleaning appendage…” It is unclear and confusing in claims 3 and 8 by using the phrase “each” if there is more than one cleaning appendage meant to be claimed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-2, 6-7, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forbes et al., US 1,977,180.
	Forbes et al. disclose the claimed invention including a cleaning apparatus comprising a handle (12) having a first end and an opposing second end (first end is the free end of 12, second end includes 18, see Figures), a flexible member coupled to the second end of the handle (spring 17), a cleaning appendage coupled to the flexible member (13 and 14), wherein the flexible member allows the cleaning appendage to move omni-directionally when encountering an object (as shown in Figure 1). Regarding claim 2, the flexible member allows the cleaning appendage to move between an angle of about 0 degrees to about 270 degrees (see Figures and Page 1 Lines 6-12). Regarding claim 6, there is a cleaning apparatus comprising a handle (12 and 18) having a first end and an opposing second end (first end is the free end of 12, second end is end of 18 that connects with 13, as shown in Figures 2-4), a slit located within the handle (at 21, Figure 2), a lock disposed with the slit (24, 25) and movable between a first position and a second position (see Figures; Column 2 Lines 92-99), a flexible member coupled to the second end of the handle (spring 17), and a cleaning appendage coupled to the flexible member (13 and 14), wherein the flexible member allows the cleaning appendage to move omni-directionally when the lock is disposed at the second position (Figure 1, Column 2 Lines 98-99). Regarding claim 7, the flexible member allows the cleaning appendage to move between an angle of about 0 degrees to about 270 degrees (see Figures and Page 1 Lines 6-12). Regarding claim 10, a movement of the cleaning appendage is rigid when the lock is in the first position (Column 2 Lines 72-75).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Policicchio et al., US 8,578,564 in view of Forbes et al., US 1,977,180.
	Policicchio et al. disclose the claimed invention including a cleaning apparatus (dusting device, Abstract) that comprises a handle having a first and second end (10, 12, see Figures), a cleaning appendage coupled to the handle (14). Regarding claims 3 and 8, the cleaning appendage includes a slit extending along a longitudinal axis configured to detachably affix a cleaning pad (slit is space between tines 14 or alternatively the slit within tines 14, see Figures; cleaning pad not shown, see Column 3 Lines 37-36, 56-67). Regarding claim 4, the first end of the handle includes a loop (unlabeled, Figures 1 and 3). Regarding claims 5 and 9, the handle includes a middle section having a width larger than the first and second ends of the handle for ergonomic benefit (unlabeled, best shown in Figures 1 and 3). Policicchio et al. does disclose that the handle can be articulating with regards to the cleaning appendage to improve on reach and maneuverability (Column 3 Lines 7-12 and 37-41), however does not disclose articulating structure that includes a slit within a handle, a lock disposed within the slit and movable between first and second positions, or a flexible member coupled to the second end of the handle and the coupled to the cleaning appendage to allow the cleaning appendage to move omni-directionally. 
	Forbes et al. teach a cleaning apparatus comprising a handle (12 and 18) having a first end and an opposing second end (first end is the free end of 12, second end is end of 18 that connects with 13, as shown in Figures 2-4), a slit located within the handle (at 21, Figure 2), a lock disposed with the slit (24, 25) and movable between a first position and a second position (see Figures; Column 2 Lines 92-99), a flexible member coupled to the second end of the handle (spring 17), and a cleaning appendage coupled to the flexible member (13 and 14), wherein the flexible member allows the cleaning appendage to move omni-directionally when the lock is disposed at the second position (Figure 1, Column 2 Lines 98-99). Regarding claims 2 and 7, the flexible member allows the cleaning appendage to move between an angle of about 0 degrees to about 270 degrees (see Figures and Page 1 Lines 6-12). Regarding claim 10, a movement of the cleaning appendage is rigid when the lock is in the first position (Column 2 Lines 72-75). The articulating structure being taught by Forbes et al. is to allow mops, brushes, or other appliances have a handle with a rigid construction to change to a flexible construction with a bend in the handle so that the user can accommodate furniture during cleaning (Page 1 Lines 1-12).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning apparatus of Policicchio et al. to provide an articulating structure taught by Forbes including a slit within the handle, a lock disposed within the slit and movable between first and second positions, and a flexible member coupled to the second end of the handle and the coupled to the cleaning appendage to allow the cleaning appendage to move omni-directionally so that a user is able to easily manipulate the cleaning device during use.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg